IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN THE INTEREST OF: M.Y.C., A MINOR        : No. 62 WM 2019
                                           :
                                           :
PETITION OF: Y.L.C., MOTHER                :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Emergency Application for Writ of Habeas Corpus

is DENIED.